—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Mahon, J.), dated July 10, *5042000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for injuries she allegedly sustained when she fell in a parking lot owned by the defendant Town of Hempstead. The Supreme Court properly denied the Town’s motion for summary judgment since it failed to make a prima facie showing that it did not receive notice of the defective condition (see, Town of Hemp-stead Code §§ 6-1, 6-2; LaRosa v Town of Hempstead, 237 AD2d 579). Furthermore, the plaintiff’s submissions raised a triable issue of fact as to whether the alleged defect was caused by the Town’s affirmative negligence, which would obviate the need for prior written notice (see, Monteleone v Incorporated Vil. of Floral Park, 143 AD2d 647, affd 74 NY2d 917; Green v City of New York, 138 AD2d 676). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.